Citation Nr: 1509769	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing at the RO before the undersigned Veterans
Law Judge in October 2010.  A transcript of the proceeding is of record.

The Board remanded the case in March 2012, January 2014, and again in August 2014 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has requested service connection for tinnitus.  The Board referred the tinnitus claim to the agency of original jurisdiction (AOJ) in March 2012 and August 2014, but the claim still has not been adjudicated.  Therefore, the claim for tinnitus is again referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service.
 
2.  Symptoms of bilateral hearing loss were not chronic in service or continuous since service separation. 

3.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.
 
4.  Currently diagnosed bilateral sensorineural hearing loss is not related to active service, to include in-service noise exposure.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2007.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  

The record reflects that the current claims file is a rebuilt file.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet App 215, 217 18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)), see also Cuevas v, Principi, 3 Vet App 542, 548 (1992),
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Additionally the Veteran provided testimony at an October 2010 Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board also remanded the claim in March 2012, January 2014 and August 2014 to obtain relevant service personnel records, VA treatment records and afford the Veteran a VA examination.  The requested records and a VA examination were obtained and associated with the claims file. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Board elicited relevant testimony during the hearing and subsequently remanded the claim in order to obtain additional relevant evidence, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the August 2014 remand instructions, the Veteran was afforded a September 2014 VA audiology examination.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The September 2014 examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Bilateral sensorineural hearing loss, an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those claims.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has hearing loss as a result of acoustic trauma during service.  Specifically, he reported in his April 2007 claim that he was exposed to noise from working on tank engines and from bombs and mortars going off.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service. 

The Board finds that symptoms of bilateral hearing loss were not chronic in service or continuous after service separation.  Service treatment records show that hearing acuity was within normal limits for VA purposes at entrance into active duty service.  There were no complaints or treatment for hearing loss or ear problems during service, and the Veteran did not report hearing problems on his April 1969 report of medical history at separation from service.  No hearing acuity test was conducted upon separation from service; however, no problems related to hearing loss or the ears were recorded on the April 1969 report of medical examination.

The Board further finds that the weight of the evidence demonstrates that symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of service separation.  To that end, there is no record of complaints or treatment for hearing loss until 35 years after separation.  VA treatment records show that the Veteran first entered the VA medical system in February 2004, when he complained of decreased hearing acuity and requested hearing aids.  A March 2004 VA outpatient audiology record reveals bilateral hearing loss, as defined by VA, and shows that the Veteran complained of constant tinnitus and a decrease in hearing sensitivity that had its onset in 1969.  

Pursuant to the January 2014 Board remand, the Veteran was provided a March 2014 VA audiology examination.  The diagnosis was sensorineural hearing loss for the right ear, and mixed hearing loss for the left ear.  The VA examiner remarked that the test results for the left ear are not valid for rating purposes, because the hearing loss is temporary.  The examiner concluded that hearing loss is not related to service, and noted that the Veteran has reported noise exposure both in service and following separation.  The examiner did not provide a sufficient rationale for his opinion.  Further, the examiner did not explain his opinion that left ear hearing loss is temporary, nor did he reconcile his opinion with other evidence showing that bilateral hearing loss has been present since at least March 2004.  Thus, the August 2014 Board remand directed that the Veteran be provided a new VA examination.

The Veteran was provided another VA audiology examination in September 2014 pursuant to the August 2014 Board remand.  Audiometric findings revealed a hearing loss disability for VA purposes in both ears.  The diagnosis for both ears was sensorineural hearing loss in the frequency range of 500-4000 Hz.  There was no finding of mixed or temporary hearing loss for either ear.  The VA examiner reviewed the claims file and noted that the Veteran was exposed to hazardous noise levels in service.  The examiner further noted that, although audiometric findings were not recorded at separation from service, the examiner at that time noted that there was no hearing loss.  Further, the September 2014 VA examiner noted that the Veteran has a history of occupational noise exposure, including nine years in a printing company, and two years as a welder.   Based on this evidence, the examiner opined that hearing loss was not caused by noise exposure in service.  

The Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral sensorineural hearing loss is not related to active service.  As noted, the medical evidence provided by the September 2014 VA examiner indicates that the Veteran's current hearing loss is not related to service, but rather, had its onset many years after service separation.  

The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is competent in some cases to provide an opinion as to the etiology of a disorder.  Jandreau, 492 F.3d 1372, 1377.  While the Veteran is competent to assert that he noticed hearing problems in service, he is not is not shown to have the training and expertise necessary to diagnose a hearing loss disability for VA purposes, because such diagnosis requires precise audiometric testing and interpretation.  As noted above, the Veteran affirmatively denied the presence of hearing loss in his April 1969 report of medical history.  He did not seek medical attention for hearing loss until 2004, 35 years after separation.  In light of this, the Veteran's assertion of continuous trouble hearing since service is afforded less probative value. 

As such, the Board finds that the September 2014 VA audiology examination provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


